Opinion issued April 13, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00236-CV
———————————
In re Monica Wagner, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, Monica Wagner, seeks to compel the trial
court to “provide an understandable and reasonable specific explanation for why
it granted” the plaintiff’s motion for new trial in the underlying cause of
action on January 12, 2011.[1] 
          The
mandamus is denied.  All pending motions
are dismissed as moot.
PER CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.
 




[1]
          The underlying cause is Ben Joe Wilson v. Monica Wagner, No.
09-CV-0148-56TH, in the 56th District Court of Galveston County, the Honorable
Lonnie Cox presiding.